                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      RAYMOND LONG, et al.,
                                                                                         Case No. 17-cv-02758-PJH
                                  8                    Plaintiffs,

                                  9             v.                                       ORDER DISMISSING ACTION
                                                                                         WITHOUT PREJUDICE AS TO
                                  10     TAMMY DORSET, et al.,                           DEFENDANT DORSET
                                  11                   Defendants.                       Re: Dkt. No. 53

                                  12
Northern District of California
 United States District Court




                                  13          In its April 23, 2019 order, this court allowed plaintiffs in the above-entitled matter
                                  14   an additional six months to serve defendant Tammy Dorset (“defendant Dorset”) and any
                                  15   related Doe defendants. Dkt. 53. In that order, the court warned that failure to effect
                                  16   service upon such defendants would result in the court dismissing this action without
                                  17   prejudice. Id. On October 15, 2019, this court denied plaintiffs’ request to extend time to
                                  18   serve such defendants beyond the October 23, 2019 deadline. Dkt. 59. To date,
                                  19   plaintiffs have failed to file any proof of service upon such defendants.
                                  20          For the foregoing reasons, the court hereby DISMISSES this action as to
                                  21   defendant Dorset WITHOUT PREJUDICE.
                                  22          IT IS SO ORDERED.

                                  23   Dated: December 11, 2019

                                  24                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26
                                  27

                                  28
